DETAILED ACTION
Status of Claims: Claims 1-18 are currently pending. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,171,962 and claims 1-18 of U.S. Patent No. 10,652,704. Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1-18 of U.S. Patent No. 10,171,962 and claims 1-18 of U.S. Patent No. 10,652,704contain(s) every element of claims 1-18 of the instant application and thus anticipate the claim(s) of the instant application. Claim(s) of the instant application therefore is/are not patently distinct from the earlier patent claim(s) and as such is/are unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim. A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Jabara et al. (US 20130231088 A1).
Regarding claim 1, Jabara et al. disclose a method, said method comprising: ascertaining, by one or more processors of a broker service apparatus in response to a first mobile device not being connected to the broker service apparatus, that a second mobile device is connected to the broker service apparatus, a first control signal having been received, prior to said ascertaining, by the broker service apparatus from a telephony service, said first control signal comprising a first unique identifier and data targeted to the first mobile device (paragraph [0058]; system 100 using beacon signal with SSID to identify devices and MAC address for source and destination) (paragraph [0130]; message may include headers to identify recipient (target/destination)) (fig. 1 and paragraph [0067]; UE 122 is connected to AP of network 116 for communication while UE 124 is not. UE 122 is used as a relay to allow UE 124 to receive message from the network) (fig. 4; UEs 126/120 is within range of AP of network 116d while UEs 128/122/124 are out of range. UEs 126 and 120 are used for relaying message to the UEs 128/122/124) (paragraph [0121]; message is relayed a long UEs in the communication network 116 to reach its intended recipient); and issuing, by the one or more processors in response to said (paragraph [0146]; signal is transmitted to identified device (relay UE) as available for communication with other UEs) (paragraph [0130]; message may include headers to identify recipient (target/destination)) (paragraph [0103]; header may include information such as identification of the recipient of private communication), wherein the second control signal causes the second mobile device to use the identifier of the first mobile device in order to forward the data to the first mobile device (paragraph [0121]; relay UE may pass direct message (header with the identification) for the recipient).
Regarding claim 2, Jabara et al. further suggest wherein the first mobile device and the second mobile device are trusted (paragraphs [0121] [0107]; network is implemented with security measures such as encryption to prevent unauthorized access) (claim 1; communication devices are authenticated).  
Regarding claim 3, Jabara et al. further suggest wherein the first mobile device and the second mobile device are configured to use the first unique identifier as a call forwarding number (paragraph [0058]; SSID and addresses for source and destination are used. The destination MAC address is set to force other UEs to receive and process the frame) (paragraph [0156]; same MAC address may be assigned for each UEs in short-range communication network to permit exchange of communications among the UEs).  
Regarding claim 4, Jabara et al. further suggest 24iB920140072US03determining, by the one or more processors, that the data is targeted to the first mobile device by at least one of: (paragraph [0130]; message may include header to identify the recipient).  
Regarding claim 5, Jabara et al. further suggest responsive to a plurality of mobile devices being connected to the broker service apparatus, selecting, by the one or more processors, an optimal path between the first and second mobile devices (paragraph [0127]; distances between short-range networks from one device (one network) to another device (another network) may be considered when transferring communication from one UE to other UEs until reaching intended recipient).  
Regarding claim 6, Jabara et al. further suggest responsive to the second mobile device being connected to the broker service apparatus, forwarding, by the one or more processors, a call placement request to the second mobile device using the network connection, wherein the second mobile device is responsively configured to forward the call placement request to the broker service apparatus (paragraph [0067]; when UE122 connected to the AP, it is used as a relay so that UE124 can initiate communication with network 110).  
Regarding claim 7, Jabara et al. disclose a computer program product, comprising one or more computer readable hardware storage devices having computer readable program code stored therein, said program code containing instructions executable by one or more processors of a broker service apparatus to implement a method, said method comprising: ascertaining, by the one or more processors in response to a first mobile device not being connected to the broker service apparatus, (paragraph [0058]; system 100 using beacon signal with SSID to identify devices and MAC address for source and destination) (paragraph [0130]; message may include headers to identify recipient (target/destination)) (fig. 1 and paragraph [0067]; UE 122 is connected to AP of network 116 for communication while UE 124 is not. UE 122 is used as a relay to allow UE 124 to receive message from the network) (fig. 4; UEs 126/120 is within range of AP of network 116d while UEs 128/122/124 are out of range. UEs 126 and 120 are used for relaying message to the UEs 128/122/124) (paragraph [0121]; message is relayed a long UEs in the communication network 116 to reach its intended recipient); and issuing, by the one or more processors in response to said ascertaining, a second control signal to the second mobile device in order to forward the data to the second mobile device, said second control signal comprising an identifier of the first mobile device (paragraph [0146]; signal is transmitted to identified device (relay UE) as available for communication with other UEs) (paragraph [0130]; message may include headers to identify recipient (target/destination)) (paragraph [0103]; header may include information such as identification of the recipient of private communication), and wherein the second control signal causes the second mobile device to use the identifier of the first mobile device to forward the data to the first mobile device (paragraph [0121]; relay UE may pass direct message (header with the identification) for the recipient).  
Regarding claim 8, Jabara et al. further suggest wherein the first mobile device and the second mobile device are trusted (paragraphs [0121] [0107]; network is implemented with security measures such as encryption to prevent unauthorized access) (claim 1; communication devices are authenticated).  
Regarding claim 9, Jabara et al. further suggest wherein the first mobile device and the second mobile device are configured to use the first unique identifier as a call forwarding number (paragraph [0058]; SSID and addresses for source and destination are used. The destination MAC address is set to force other UEs to receive and process the frame) (paragraph [0156]; same MAC address may be assigned for each UEs in short-range communication network to permit exchange of communications among the UEs).  
Regarding claim 10, Jabara et al. further suggest determining, by the one or more processors, that the data is targeted to the first mobile device by at least one of inspecting a store detailing one or more mobile devices which are disconnected from the broker service; and inspecting a communication header (paragraph [0130]; message may include header to identify the recipient).  
Regarding claim 11, Jabara et al. further suggest responsive to a plurality of mobile devices being connected to the broker service apparatus, selecting, by the one or more processors, an optimal path between the first and second mobile devices (paragraph [0127]; distances between short-range networks from one device (one network) to another device (another network) may be considered when transferring communication from one UE to other UEs until reaching intended recipient).  
Regarding claim 12, Jabara et al. further suggest responsive to the second mobile device being connected to the broker service apparatus, forwarding, by the one or more processors, a call placement request to the second mobile device using the network connection, wherein the second mobile device is responsively configured to forward the call placement request to the broker service apparatus (paragraph [0067]; when UE122 connected to the AP, it is used as a relay so that UE124 can initiate communication with network 110).  
Regarding claim 13, Jabara et al. disclose a broker service apparatus, comprising one or more processors, one or more memories, and one or more computer readable hardware storage devices, said one or more hardware storage device containing program code executable by the one or more processors via the one or more memories to implement a method, said method comprising: ascertaining, by the one or more processors in response to a first mobile device not being connected to the broker service apparatus, that a second mobile device is connected to the broker service apparatus, a first control signal having been received, prior to said ascertaining, by the broker service apparatus from a telephony service, said first control signal comprising a first unique identifier and data targeted to the first mobile device (paragraph [0058]; system 100 using beacon signal with SSID to identify devices and MAC address for source and destination) (paragraph [0130]; message may include headers to identify recipient (target/destination)) (fig. 1 and paragraph [0067]; UE 122 is connected to AP of network 116 for communication while UE 124 is not. UE 122 is used as a relay to allow UE 124 to receive message from the network) (fig. 4; UEs 126/120 is within range of AP of network 116d while UEs 128/122/124 are out of range. UEs 126 and 120 are used for relaying message to the UEs 128/122/124) (paragraph [0121]; message is relayed a long UEs in the communication network 116 to reach its intended recipient); and issuing, by the one or more processors in response to said ascertaining, a second control signal to the second mobile device in order to forward the data to the second mobile device, said second control signal comprising an identifier of the first mobile device (paragraph [0146]; signal is transmitted to identified device (relay UE) as available for communication with other UEs) (paragraph [0130]; message may include headers to identify recipient (target/destination)) (paragraph [0103]; header may include information such as identification of the recipient of private communication), wherein the second control signal causes the second mobile device to use the identifier of the first mobile device to forward the data to the first mobile device (paragraph [0121]; relay UE may pass direct message (header with the identification) for the recipient).  
Regarding claim 14, Jabara et al. further suggest wherein the first mobile device and the second mobile device are trusted (paragraphs [0121] [0107]; network is implemented with security measures such as encryption to prevent unauthorized access) (claim 1; communication devices are authenticated).  
Regarding claim 15, Jabara et al. further suggest wherein the first mobile device and the second mobile device are configured to use the first unique identifier as a call forwarding number (paragraph [0058]; SSID and addresses for source and destination are used. The destination MAC address is set to force other UEs to receive and process the frame) (paragraph [0156]; same MAC address may be assigned for each UEs in short-range communication network to permit exchange of communications among the UEs).  
Regarding claim 16, Jabara et al. further suggest determining, by the one or more processors, that the data is targeted to the first mobile device by at least one of: inspecting a store detailing one or more mobile devices which are disconnected from the broker service; and inspecting a communication header (paragraph [0130]; message may include header to identify the recipient).  
Regarding claim 17, Jabara et al. further suggest responsive to a plurality of mobile devices being connected to the broker service apparatus, selecting, by the one or more processors, an optimal path between the first and second mobile devices (paragraph [0127]; distances between short-range networks from one device (one network) to another device (another network) may be considered when transferring communication from one UE to other UEs until reaching intended recipient).  
Regarding claim 18, Jabara et al. further suggest responsive to the second mobile device being connected to the broker service apparatus, forwarding, by the one or more processors, a call placement request to the second mobile device using the network connection, wherein the second mobile device is responsively configured to forward the call placement request to the broker service apparatus (paragraph [0067]; when UE122 connected to the AP, it is used as a relay so that UE124 can initiate communication with network 110).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG-CHUONG Q VU whose telephone number is (571)270-3945. The examiner can normally be reached Monday-Friday (9:30-5:30 PM EST.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AYAZ SHEIKH can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HOANG-CHUONG Q. VU
Primary Examiner
Art Unit 2476



/HOANG-CHUONG Q VU/           Primary Examiner, Art Unit 2476